Name: Commission Regulation (EC) NoÃ 1713/2006 of 20 November 2006 abolishing the prefinancing of export refunds in respect of agricultural products
 Type: Regulation
 Subject Matter: tariff policy;  trade policy;  financing and investment;  agricultural activity
 Date Published: nan

 21.11.2006 EN Official Journal of the European Union L 321/11 COMMISSION REGULATION (EC) No 1713/2006 of 20 November 2006 abolishing the prefinancing of export refunds in respect of agricultural products THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EC) No 1254/1999 of 17 May 1999 on the common organisation of the market in beef and veal (1), and in particular Article 33 thereof, and the corresponding provisions of the other Regulations on the common organisation of the market in respect of agricultural products, Having regard to Council Regulation (EC) No 3448/93 of 6 December 1993 laying down the trade arrangements applicable to certain goods resulting from the processing of agricultural products (2), and in particular the first subparagraph of Article 8(3) thereof, Whereas: (1) At the time of the introduction of the system of prefinancing of export refunds, it was considered necessary to follow the principle whereby a balance was ensured between the use of Community basic products with a view to exporting processed products to third countries and the use of basic products from such countries admitted under inward processing arrangements. To this end an amount equal to the export refund was to be paid as soon as the Community basic products, from which processed products or goods intended for export would be obtained, were placed under customs control. (2) At that time it was also considered necessary to provide for the possibility that when products covered by a common market organisation and imported from third countries could, under certain conditions, be brought under a customs warehousing or a free zone procedure, whereby collection of the import duties was suspended, to introduce a provision made for payment of an amount equal to the export refund as soon as Community products or goods intended for export were brought under such a procedure. (3) The prefinancing system has since evolved from its initial intention of putting Community goods on an equal price footing with cheaper non-Community goods temporarily imported under the Inward Processing Relief arrangements, into a complex system with different aims whereby the reasons for the introduction of prefinancing are not the prime reasons for its current use. (4) The system of prefinancing is now used primarily to increase control on beef exports, while the need for increased controls, in itself, is not sufficient justification for payment of refunds in advance under the prefinancing arrangements. It is considered not to be appropriate to use the prefinancing arrangements to achieve these other aims. (5) The situation in the agricultural product markets concerned has changed; as a consequence there is no continued economic justification to continue the system of prefinancing export refunds. (6) Commission Regulations (EEC) No 32/82 of 7 January 1982 laying down the conditions for granting special export refunds for beef and veal (3), (EEC) No 1964/82 of 20 July 1982 laying down the conditions for granting special export refunds on certain cuts of boned meat of bovine animals (4), (EEC) No 2220/85 of 22 July 1985 laying down common detailed rules for the application of the system of securities for agricultural products (5), (EEC) No 2723/87 of 10 September 1987 laying down special detailed rules for the application of the system of export refunds on cereals exported in the form of pasta products falling within heading No 19.03 of the Common Customs Tariff (6), (EC) No 3122/94 of 20 December 1994 laying down criteria for risk analysis as regards agricultural products receiving refunds (7), (EC) No 1445/95 of 26 June 1995 on rules of application for import and export licenses in the beef and veal sector and repealing Regulation (EEC) No 2377/80 (8), (EC) No 800/1999 of 15 April 1999 laying down common detailed rules for the application of the system of export refunds on agricultural products (9), (EC) No 1291/2000 of 9 June 2000 laying down common detailed rules for the application of the system of import and export licences and advance fixing certificates for agricultural products (10), (EC) No 1623/2000 of 25 July 2000 laying down detailed rules for implementing Regulation (EC) No 1493/1999 on the common organisation of the market in wine with regard to market mechanisms (11), (EC) No 2090/2002 of 26 November 2002 laying down detailed rules for applying Council Regulation (EEC) No 386/90 as regards physical checks carried out when agricultural products qualifying for refunds are exported (12), (EC) No 1342/2003 of 28 July 2003 laying down special detailed rules for the application of the system of import and export licences for cereals and rice (13), (EC) No 1518/2003 of 28 August 2003 laying down detailed rules for implementing the system of export licences in the pigmeat sector (14), (EC) No 2236/2003 of 23 December 2003 laying down detailed rules for the application of Council Regulation (EC) No 1868/94 establishing a quota system in relation to the production of potato starch (15) (EC) No 596/2004 of 30 March 2004 laying down detailed rules for implementing the system of export licences in the egg sector (16), (EC) No 633/2004 of 30 March 2004 laying down detailed rules for implementing the system of export licences in the poultry meat sector (17) and (EC) No 1043/2005 of 30 June 2005 implementing Council Regulation (EC) No 3448/93 as regards the system of granting export refunds on certain agricultural products exported in the form of goods not covered by Annex I to the Treaty, and the criteria for fixing the amount of such refunds (18) should therefore be amended. (7) By the same reasons, Council Regulation (EEC) No 565/80 of 4 March 1980 on the advance payment of export refunds in respect of agricultural products (19) and Commission Regulations (EEC) No 2388/84 of 14 August 1984 on special detailed rules for the application of export refunds in the case of certain preserved beef and veal products (20), (EC) No 456/2003 of 12 March 2003 laying down special rules on the prefinancing of export refunds for certain beef and veal products placed under a customswarehousing or free zoneprocedure (21), (EC) No 500/2003 of 19 March 2003 on the periods for which certain cereal and rice products may remain under customs control arrangements for the advance payment of refunds (22) and (EC) No 1994/2005 of 7 December 2005 fixing the basic products which do not qualify for advance payment of export refunds (23) should be repealed. (8) The measures provided for in this Regulation are in accordance with the opinions of all Management Committees concerned, HAS ADOPTED THIS REGULATION: Article 1 In Article 2(2) of Regulation (EEC) No 32/82, the second subparagraph is deleted. Article 2 In Article 5(2) of Regulation (EEC) No 1964/82, the second and the third subparagraph are deleted. Article 3 The second indent of Article 18 of Regulation (EEC) No 2220/85 is deleted. Article 4 The second indent of Article 1(1) of Regulation (EEC) No 2723/87 is deleted. Article 5 The first indent of Article 1, point 7, of Regulation (EC) No 3122/94 is deleted. Article 6 In Article 11 of Regulation (EC) No 1445/95, paragraph 2 is deleted. Article 7 Regulation (EC) No 800/1999 is amended as follows: 1. In Article 2(1), point (k) is deleted; 2. In Article 4(2), the fourth subparagraph is replaced by the following: For the purpose of applying this paragraph, the rates of refund to be taken into consideration shall be those valid on the day on which the licence application is lodged. Where necessary those rates shall be adjusted on the day of acceptance of the export declaration; 3. In Article 5(6), the fifth subparagraph is deleted; 4. Article 9 is amended as follows: (a) in paragraph 1, point (d) is replaced by the following: (d) Where it is found that the conditions set out in point (a) have not been complied with, for the purposes of Article 50 the day, or days, by which the 28-day time limit is exceeded shall be deemed to be days by which the time limit laid down in Article 7 is exceeded.; (b) in paragraph 2(b), the second subparagraph is replaced by the following: In cases where it is found that the conditions set out in (a) have not been complied with, for the purpose of Article 50 the day, or days, by which the 28-day time limit is exceeded shall be deemed to be days by which the time limit laid down in Article 7 is exceeded.; (c) in paragraph 3, the first subparagraph of point (b) is replaced by the following: In cases where it is found that, after completion of the formalities referred to in point (a), the products have remained, except in cases of force majeure, for more than 28 days for the purpose of transhipment in one or more other airports in the customs territory of the Community, the day, or days, by which the 28-day time limit is exceeded shall, for the purposes of Article 50, be deemed days by which the time limit laid down in Article 7 is exceeded.; 5. In Article 15, paragraph 2 is replaced by the following: 2. Products shall be considered to have been imported in their unaltered state if there is no evidence whatsoever of processing. However the following operations conducted with a view to the safe keeping of the products may be carried out prior to import and shall be without prejudice to compliance with paragraph 1: (a) stocktaking; (b) the affixing of marks, seals, labels or other similar distinguishing signs to the products or goods or to their packaging, provided that this entails no risk of implying that the products originate elsewhere; (c) altering the marks and numbers on packages or changing of labels, provided that this entails no risk of implying that the products originate elsewhere; (d) packaging, unpacking, changing packaging or repairing packaging, provided that this entails no risk of implying that the products originate elsewhere; (e) airing; (f) chilling; and (g) freezing. In addition, products processed prior to import shall be considered to have been imported in their unaltered state provided that processing takes place in the third country into which all the products resulting from such processing are imported.; 6. Chapter 3 of Title II is deleted; 7. Article 51 is amended as follows: (a) paragraph 2 is replaced by the following: 2. The refund applied for shall be deemed to be the amount calculated from the information provided pursuant to Article 5. Where the refund varies according to destination, the differentiated part of the refund applied for shall be calculated using the particulars of quantity, weight, and destination provided pursuant to Article 49.; (b) paragraph 7 is replaced by the following: 7. The penalties shall not apply simply where the refund applied for is higher than the refund applicable pursuant to Articles 4(2), 18(3), and/or 50.; (c) paragraph 10 is replaced by the following: 10. Where the product indicated on the export declaration is not covered by the licence, no refund shall be due and paragraph 1 shall not apply.; 8. In Article 52(1), point (a) is replaced by the following: (a) where reimbursement is covered by an unreleased security, seizure of that security in accordance with Article 25(1) shall constitute recovery of the amounts due;; 9. The third indent of Article 53 is deleted. Article 8 Regulation (EC) No 1291/2000 is amended as follows: 1. Article 4 is deleted; 2. In Article 24(1), point (b) is replaced by the following: (b) in the case of an export licence or certificate of advance fixing of the refund, the declaration relating to export.; 3. Article 32(2) is deleted; 4. In Article 33(1), point (b) is replaced by the following: (b) in the cases referred to in Article 32(1)(b), and subject to paragraph 2, by production of copy No 1 of the licence or certificate and, where applicable, of copy No 1 of the extract or extracts of the licence or certificate, endorsed as provided for in Article 24 or Article 25.; 5. Article 48 is deleted. Article 9 Article 26(4) of Regulation (EC) No 1623/2000 is deleted. Article 10 In Annex III to Regulation (EC) No 2090/2002, point 10 is deleted. Article 11 In Article 7(2) of Regulation (EC) No 1342/2003, the third subparagraph is deleted. Article 12 Regulation (EC) No 1518/2003 is amended as follows: 1. In Article 4(1) the second subparagraph is replaced by the following: In such cases, notwithstanding Article 2(1), the term of validity of the licences shall be limited to five working days from their actual day of issue within the meaning of Article 23(2) of Regulation (EC) No 1291/2000 and Section 20 of licence applications and of licences shall show one of the entries listed in Annex Ia.; 2. The text in the Annex to this Regulation is inserted as Annex Ia. Article 13 Article 14 of Regulation (EC) No 2236/2003 is deleted. Article 14 Regulation (EC) No 596/2004 is amended as follows: 1. In Article 4(1) the second subparagraph is replaced by the following: In such cases, notwithstanding Article 2(1), the term of validity of the licences shall be limited to five working days from their actual day of issue within the meaning of Article 23(2) of Regulation (EC) No 1291/2000 and Section 20 of licence applications and of licences shall show one of the entries listed in Annex Ia.; 2. The text in the Annex to this Regulation is inserted as Annex Ia Article 15 Regulation (EC) No 633/2004 is amended as follows: 1. In Article 2 the paragraph 5 is replaced by the following: 5. By way of derogation from paragraph 1, licences for category 6(a) referred to in Annex I shall be valid 15 days from the actual date of issue within the meaning of Article 23(2) of Regulation (EC) No 1291/2000.; 2. In Article 4(1) the second subparagraph is replaced by the following: In such cases, notwithstanding Article 2(1) and (5), the term of validity of the licences shall be limited to five working days from their actual day of issue within the meaning of Article 23(2) of Regulation (EC) No 1291/2000 and Section 20 of licence applications and of licences shall show one of the entries listed in Annex Ia.; 3. The text in the Annex to this Regulation is inserted as Annex Ia. Article 16 Article 54(2) of Regulation (EC) No 1043/2005 is deleted. Article 17 Regulations (EEC) No 565/80, (EEC) No 2388/84, (EC) No 456/2003, (EC) No 500/2003 and (EC) No 1994/2005 are repealed. Article 18 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Union. It shall apply from 1 January 2007. The provisions repealed or deleted by this Regulation shall continue to apply in respect of products placed under the prefinancing regime before 1 January 2007. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 20 November 2006. For the Commission Mariann FISCHER BOEL Member of the Commission (1) OJ L 160, 26.6.1999, p. 21. Regulation as last amended by Regulation (EC) No 1913/2005 (OJ L 307, 25.11.2005, p. 2). (2) OJ L 318, 20.12.1993, p. 18 Regulation as last amended by Regulation (EC) No 2580/2000 (OJ L 298, 25.11.2000, p. 5). (3) OJ L 4, 8.1.1982, p. 11. Regulation as last amended by Regulation (EC) No 744/2000 (OJ L 89, 11.4.2000, p. 3). (4) OJ L 212, 21.7.1982, p. 48. Regulation as last amended by Regulation (EC) No 2772/2000 (OJ L 321, 19.12.2000, p. 35). (5) OJ L 205, 3.8.1985, p. 5. Regulation as last amended by Regulation (EC) No 673/2004 (OJ L 105, 14.4.2004, p. 17). (6) OJ L 261, 11.9.1987, p. 11. Regulation as last amended by Regulation (EC) No 1054/95 (OJ L 107, 12.5.1995, p. 5). (7) OJ L 330, 21.12.1994, p. 31. (8) OJ L 143, 27.6.1995, p. 35. Regulation as last amended by Regulation (EC) No 1118/2004 (OJ L 217, 17.6.2004, p. 10). (9) OJ L 102, 17.4.1999, p. 11. Regulation as last amended by Regulation (EC) No 671/2004 (OJ L 105, 14.4.2004, p. 5). (10) OJ L 152, 24.6.2000, p. 1. Regulation as last amended by Regulation (EC) No 410/2006 (OJ L 71, 10.3.2006, p. 7). (11) OJ L 194, 31.7.2000, p. 45. Regulation as last amended by Regulation (EC) No 1221/2006 (OJ L 221, 12.8.2006, p. 3). (12) OJ L 322, 27.11.2002, p. 4. Regulation as last amended by Regulation (EC) No 1454/2004 (OJ L 269, 17.8.2004, p. 9). (13) OJ L 189, 29.7.2003, p. 12. Regulation as last amended by Regulation (EC) No 945/2006 (OJ L 173, 27.6.2006, p. 12). (14) OJ L 217, 29.8.2003, p. 35. Regulation as last amended by Regulation (EC) No 1361/2004 (OJ L 253, 29.7.2004, p. 9). (15) OJ L 339, 24.12.2003, p. 45. Regulation as amended by Regulation (EC) No 1950/2005 (OJ L 312 29.11.2005, p. 18). (16) OJ L 94, 31.3.2004, p. 33. Regulation as amended by Regulation (EC) No 1475/2004 (OJ L 271, 19.8.2004, p. 31). (17) OJ L 100, 6.4.2004, p. 8. Regulation as last amended by Regulation (EC) No 1498/2004 (OJ L 275, 25.8.2004, p. 8). (18) OJ L 172, 5.7.2005, p. 24. Regulation as last amended by Regulation (EC) No 1580/2006 (OJ L 291, 21.10.2006, p. 8). (19) OJ L 62, 7.3.1980, p. 5. (20) OJ L 221, 18.8.1984, p. 28. (21) OJ L 69, 13.3.2003, p. 18. (22) OJ L 74, 20.3.2003, p. 19. (23) OJ L 320, 8.12.2005, p. 30. ANNEX ANNEX Ia Entries referred to in the second subparagraph of Article 4(1):  : In Spanish : Certificado vÃ ¡lido durante cinco dÃ ­as hÃ ¡biles  : In Czech : Licence platnÃ ¡ pÃ t pracovnÃ ­ch dnÃ ­  : In Danish : Licens, der er gyldig i fem arbejdsdage  : In German : FÃ ¼nf Arbeitstage gÃ ¼ltige Lizenz  : In Estonian : Litsents kehtib viis tÃ ¶Ã ¶pÃ ¤eva  : In Greek : Ã Ã ¹Ã Ã Ã ¿ÃÃ ¿Ã ¹Ã ·Ã Ã ¹Ã ºÃ  ÃÃ ¿Ã Ã ¹Ã Ã Ã Ã µÃ ¹ Ã ³Ã ¹Ã ± ÃÃ ­Ã ½Ã Ã µ Ã µÃ Ã ³Ã ¬Ã Ã ¹Ã ¼Ã µÃ  Ã ·Ã ¼Ã ­Ã Ã µÃ   : In English : Licence valid for five working days  : In French : Certificat valable cinq jours ouvrables  : In Italian : Titolo valido cinque giorni lavorativi  : In Latvian : Licences derÃ «guma termiÃ Ã ¡ ir piecas darba dienas  : In Lithuanian : Licencijos galioja penkias darbo dienas  : In Hungarian : Ã t munkanapig Ã ©rvÃ ©nyes tanÃ ºsÃ ­tvÃ ¡ny  : In Dutch : Certificaat met een geldigheidsduur van vijf werkdagen  : In Polish : Pozwolenie waÃ ¼ne piÃÃ  dni roboczych  : In Portuguese : Certificado de exportaÃ §Ã £o vÃ ¡lido durante cinco dias Ã ºteis  : In Slovakian : Licencia platÃ ­ pÃ ¤Ã ¥ pracovnÃ ½ch dnÃ ­  : In Slovenian : Dovoljenje velja 5 delovnih dni  : In Finnish : Todistus on voimassa viisi tyÃ ¶pÃ ¤ivÃ ¤Ã ¤  : In Swedish : Licensen Ã ¤r giltig fem arbetsdagar